J-S82014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 LATIF ALKHATIB                           :
                                          :
                    Appellant             :    No. 583 EDA 2018

                Appeal from the PCRA Order January 3, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-1201672-2002


BEFORE:    LAZARUS, J., OLSON, J., and STRASSBURGER*, J.

MEMORANDUM BY LAZARUS, J.:                       FILED FEBRUARY 06, 2019

      Latif Alkhatib appeals, pro se, from the order entered in the Court of

Common Pleas of Philadelphia County, dismissing his petition for collateral

relief filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546. After careful review, we affirm.

      On February 7, 2005, a jury convicted Alkhatib of robbery and criminal

conspiracy.   On March 22, 2005, the Honorable Gary S. Glazer sentenced

Alkhatib to five to ten years’ imprisonment.     Due to the ineffectiveness of

appellate counsel, Alkhatib’s right to direct appeal was twice reinstated nunc

pro tunc before his judgment of sentence was affirmed by this Court on

December 13, 2010.

      On March 30, 2011, Alkhatib filed a PCRA petition challenging the

effectiveness of trial counsel.   After continuing Alkhatib’s PCRA hearing on

February 17, 2012, the PCRA court failed to reschedule his case. For reasons

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S82014-18



not apparent from the record, activity resumed on April 6, 2017, when the

PCRA court appointed Trevan Borum, Esquire, as Alkhatib’s PCRA counsel. On

November 16, 2017, Mr. Borum determined the PCRA court lacked jurisdiction

over Alkhatib’s petition, and sought to withdraw. On January 3, 2018, Judge

Glazer granted Mr. Borum’s request and dismissed Alkhatib’s petition as

frivolous, as Alkhatib is not currently serving a sentence of imprisonment for

his robbery or criminal conspiracy convictions.      Pa.R.A.P. 1925(a) Opinion,

1/3/18, at 2. The instant appeal followed.

       Though Alkhatib remains incarcerated pursuant to a life sentence from

an unrelated case,1 he finished serving the sentence for the crimes at issue

on March 22, 2015; consequently, he is ineligible for collateral relief. See 42

Pa.C.S.A. § 9543(a)(1)(i) (requiring, inter alia, proof that petitioner is

“currently serving a sentence of imprisonment, probation or parole for the

crime”); see also Commonwealth v. Plunkett, 151 A.3d 1108 (Pa. Super.

2016) (“the denial of relief to a petitioner who [is] no        longer serving a

sentence, even though the PCRA process had begun in a timely fashion, [is]

not constitutionally infirm.”); see also Commonwealth v. Stultz, 114 A.3d
865, 872 (Pa. Super. 2015) (finding pro se petitioner ineligible for relief on

completed sentence, though still incarcerated on additional convictions).

       Order affirmed.

____________________________________________


1 Alkhatib is not, in the instant petition, requesting collateral relief related to
his conviction for murder in the first degree on docket number CP-51-CR-
0203461-2005.

                                           -2-
J-S82014-18



      Judge Olson joins this Memorandum.

      Judge Strassburger files a Concurring Memorandum in which Judge

Lazarus joins.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/6/19




                                  -3-